Citation Nr: 1131225	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from November 2000 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  In pertinent part of that rating decision, the RO denied the claims for entitlement to service connection for PTSD and depression.  The Veteran initiated an appeal. 

The Veteran testified at a Travel Board hearing in support of his claims in April 2011, before the undersigned Acting Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

The Board has rephrased the Veteran's claims as one claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  As is explained below, the Board finds that additional development by the Agency of Original Jurisdiction (AOJ) is necessary prior to adjudication of this claim.

A complete copy of the Veteran's service treatment records (STRs) from his service in the United States Navy from November 2000 to July 2003 has not been associated with the claims file.  The claims file does reflect that the RO obtained his service personal records from the Navy Service Records, which included a single service treatment record dated in August 2000, but it does not appear that any attempt has been made to obtain his service treatment records from the National Personnel Records Center (NPRC) or from the Records Management Center (RMC).  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, 2.B.17.a. The only other STRs contained in the claims folder were submitted by the Veteran, and these available STRs do not appear to be a complete set of his records. 

Pursuant to Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a Veteran in the procurement of records.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The duty to assist requires that records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile.  38 U.S.C.A. § 5103A(b)(3).  The Board finds that there is no indication in the record that the RO has exhausted its efforts to obtain the Veteran records.  In light of the foregoing, every effort should be made to obtain all STRs during the Veteran's period of service from November 2000 to July 2003.  This includes any special requests for service mental health treatment records.  

Once all the available records have been associated with the claims folder, the AOJ should provide the Veteran with a new VA examination to obtain a medical opinion as to whether any current diagnosed psychiatric disorder was incurred in or aggravated by active service.  The record contains the report of a December 2010 VA examination, in which the examiner concluded that the Veteran did not meet the criteria for PTSD pursuant to the DSM-IV and his depression was related to his pre-existing alcohol abuse, intermittent explosive disorder and antisocial disorder.  It is noted that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2010).  A preexisting injury or disease is aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2010).  
The examiner failed to discuss where the Veteran's service treatment records showed he had a psychiatric disorder that pre-existed his period of service and was not aggravated by his service.  Also, the examiner failed to address why the Veteran's depression did not mark a permanent increase in any pre-existing psychiatric disorders as oppose to a natural progression of the disease.  Thus, the opinion of record is not sufficient to decide the claim and a new VA examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the record now contains private mental health treatment records that show the Veteran has been diagnosed with PTSD, but it is unclear whether this diagnosis has been related to the verified inservice stressor event, where he witnessed an F-14 go off the flight deck of the USS John F. Kennedy and it resulted in the death of one of the crewmembers.  

In addition, during the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

Further, at his April 2011 Travel Board hearing, the Veteran described a second incident that he believes caused or aggravated his psychiatric disorder.  He testified that while working with a stomach virus, he was not allowed to use the bathroom, and he and an episode of bowel incontinence in the presence of his fellow service members.  He testified that this was deeply embarrassing to him and he testified that it caused him to become depressed.  To support his statements, he submitted a lay statement from M. P., who served with him and recalled the incident of incontinence.  The Board finds the Veteran's statement to be credible regarding this in service incident, and on remand, the examiner should determine its impact on the Veteran's psychiatric condition.  

On remand for a VA psychiatric examination, the AOJ should instruct the examiner to determine whether the Veteran has PTSD as defined by DSM-IV, and if so, whether his PTSD is related to a inservice stressor event found to be established by the record and found sufficient to produce PTSD by the examiner.

Prior to any examination, the AOJ should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA or private treatment and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC) and the Records Management Center (RMC), or any other appropriate facility, to request the complete service treatment records for the Veteran's full period of service in the United States Navy.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the AOJ's attempts to locate his medical records.

2.  Following the receipt of a response from the entities as outlined above, the AOJ should prepare a report detailing their efforts, any responses received, and the results of their requests.  If no response has been received, the AOJ should so state in its report.  This report is then to be added to the claims folder.

3.  The AOJ should send the Veteran a release form (VA Form 21-4142) and ask him to identify any outstanding records from private health care providers.  After receiving the Veteran's completed release form, obtain the records from any providers specified by the Veteran.  If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

4.  The AOJ should obtain any outstanding records of VA treatment.

5.  Once all the available treatment records have been associated with the claims folder to the extent possible, the AOJ should then schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and etiology of any current psychiatric disorders he may have.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  

The examiner should provide opinions, with supporting rationale, as to each of the following:

a.	Determine whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125); and list each diagnosis that is applicable to the Veteran.  

b.  If the Veteran is diagnosed with any psychiatric condition, provide an opinion as to whether any such diagnosed disorder is related to service.  The examiner should specifically indicate whether or not the Veteran has a diagnosis of PTSD (under 38 C.F.R. § 4.125).  If the Veteran has PTSD, for each stressor discussed, the examiner should state whether it is sufficient to produce PTSD.  In addition to any other stressor supported by the record, the examiner is specifically asked to comment on the following stressor:

i.  The Veteran witnessed an F-14 go off the flight deck of the USS John F. Kennedy that resulted in the death of a fellow service member.

If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.

c.  Identify the Veteran's other current psychiatric disorder(s), if any.  If any other diagnosed disorder is considered to be congenital or to have pre-existed the Veteran's period of service, this should be specifically stated.

d.	With respect to any congenital or pre-existing psychiatric disorder, determine whether it was aggravated beyond the normal progression of the disease during or due to the Veteran's military service.  Specifically, the examiner is asked to address whether the Veteran's depression marks a permanent increase of any pre-existing disorders.  The examiner is specifically asked to comment on whether the Veteran's episode of bowel incontinence in front of his peers had an impact on his psychiatric condition.  

e.	The examiner should determine whether is it at least as likely as not (a probability of 50 percent or more) that any other diagnosed psychiatric disorder (i.e., not a congenital or pre-existing disorder) is related to the Veteran's military service.  The examiner is specifically asked to comment on whether the Veteran's episode of bowel incontinence had an impact on his psychiatric condition.

The examiner should specifically comment upon the medical findings of record, to include the service treatment records and the December 2010 VA examiner's medical conclusion, and express his or her agreement or disagreement therewith.

A complete rationale must be provided for all opinions rendered.  In the unlikely event that the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

6.  Following the completion of the above, the Veteran's claims should be readjudicated in light of the additional evidence obtained.  If any disposition remains unfavorable, send the Veteran and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


